DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The instant application is a continuation of U.S. Patent 10816547.

Potentially Allowable Subject Matter
	Were the claims amended in similar scope to that of the parents (including the peptides found in possession here as to the DNA binding domain:  SEQ ID NOS: 20 and 21), the application would advance in line with the parent.
	In the parent it was found that:  Claims 1, 6, 8-9, 11-21 were not found to be reasonably taught or suggested by the prior art of record, as to the elected 25mer DNA binding peptide SEQ ID NO: 17.  The closest prior art of record identified was a 23mer DNA binding peptide cited in Fig. 3 of US Patent No. 5783384, where residues 6 to 23 therein contained 62% identity to that of instant peptide SEQ ID NO: 17 residues 1 to 18, but with two mismatches even within this segment.  The next closest is deemed that of cited in the related PCT search report by the European International Authority (of record, filed 7/15/16); however, none of the art cited therein was found to reasonably teach or suggest the elected peptide.  Were the claims amended commensurate in scope with the elected peptide of SEQ ID NO: 17, the claimed invention would be in condition for allowance.



Improper Markush Grouping Rejection
Claims 26-43, like in the parent, are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y); 803.02.
The Markush groupings here of each of the three (3) elements that make up each respective peptide as a single fully defined distinct conjugate comprise a distinct DNA binding domain bound to a distinct linker bound to a distinct sliding domain.  The same rationale applies here as was applied in the parent, which held:
Here, applicant’s elected peptide SEQ ID NO: 17 (KRARNTEAARRSRAR-GSGSGS-KRRR) is found to bear such with applicant’s requested rejoinder of peptide SEQ ID NO: 53 (KRARNTEAARRSRAR-GSGSGS-GVQSLKRRRCF), which both bear the following single structure similarly and common use as both peptides bear the substantial structural feature within the N-terminal and mid-peptide regions:  KRARNTEAARRSRAR-GSGSGS and a common use flows there from (DNA binding region).  But see merely by example of the other peptides within the instant disclosure, peptide SEQ ID NO: 1, drawn to the peptide GVQSLKRRRCF, which bears no substantial structural feature with the elected peptide SEQ ID NO: 17 (see instant Published Application No. 20160243251).  As evidenced by peptide SEQ ID NOS: 53 and 1 above versus elected peptide SEQ ID NO: 17, the distinct peptide conjugates comprise three (3) elements where one or more or all elements are distinct between the other peptides claimed.  Namely, a DNA binding domain bound which may be bound to a distinct linker which may be bound to a distinct sliding domain.  
Here, there is no single structure similarity as there is no substantial structural feature present to permit a coextensive search without a serious burden of each of peptides bearing one or more of three (3) distinct elements.  Thus, each peptide is an independent and distinct compound, where the determination of novelty and unobviousness turns on an individual peptide by peptide search and analysis.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654